OPINION — AG — ** AERONAUTICS COMMISSION — AIRCRAFT REGISTRATION FEES — LIEU OF AD VALOREM ** 3 O.S. 256 [3-256](B) DOES 'NOT' VIOLATE ARTICLE X, SECTION 9(A) OF THE OKLAHOMA CONSTITUTION BY TRANSFERRING NINETY SEVEN PERCENT (97%) OF THE FUNDS GENERATED BY AIRCRAFT REGISTRATION FEES AND TAXES, WHICH ARE GENERATED BY AIRCRAFT REGISTRATION FEES AND TAXES, WHICH ARE IMPOSED PURSUANT TO AIRCRAFT REGISTRATION STATUTES, 3 O.S. 251 [3-251] — 3 O.S. 257 [3-257] AS AMENDED, TO THE OKLAHOMA AERONAUTICS COMMISSION. THESE FEES AND TAXES ARE IMPOSED IN LIEU OF, OR IN PLACE OF, AND IN SUBSTITUTION FOR THE AD VALOREM TAXES PROVIDED IN ARTICLE X, SECTION 9(A) AND CONSEQUENTLY ARE NOT THE SAME AS THOSE CONSTITUTIONAL AD VALOREM TAXES. FURTHERMORE, THESE FEES AND TAXES DO NOT INDEPENDENTLY QUALIFY AS AD VALOREM TAXES AS REFERENCED IN ARTICLE X, SECTION 9(A) AND THEREFORE ARE NOT SUBJECT TO THE PROHIBITIONS OF ARTICLE X, SECTION 9(A) OF THE OKLAHOMA CONSTITUTION. (OKLAHOMA TAX COMMISSION, AIRPLANES, TAXATION) CITE: ARTICLE X, SECTION 22, 47 O.S. 1101 [47-1101], 47 O.S. 1103 [47-1103], 3 O.S. 256 [3-256](B), 3 O.S. 255 [3-255], 3 O.S. 254 [3-254], 3 O.S. 81 [3-81], 3 O.S. 93 [3-93], 47 O.S. 22.10 [47-22.10] (WILLIAM D. LAFORTUNE)